Lupiano, J. (dissenting).
On December 15, 1972, at about 9:30 p.m., Officer Gleeson and Detective Yorio, anticrime policemen, dressed in plain clothes, were proceeding north on Third Avenue in Manhattan in an unmarked vehicle driven by a third officer. At the northeast corner of Third Avenue and 81st Street, they noticed defendant, who was standing alone by a liquor store with a glass front and appeared to be watching customers enter and leave the store. Both officers exited the vehicle between 81st and 82nd Streets and began surveillance of defendant. They observed him for á total of approximately 20 minutes, during which time defendant engaged in a brief conversation with an unknown male, and also walked north on Third Avenue to 82nd Street where he remained for about five minutes, only to return again to the corner where the liquor store was located. Defendant then entered a phone booth and appeared to be making a call. Officer Gleeson testified that after waiting a minute or so, he and Detective Yorio approached defendant. Detective Yorio states that the approach was made some five minutes after defendant entered the booth.
In approaching defendant to initiate an inquiry, the officers, aware that defendant’s conduct was equivocal, that is, it could be explained in terms of a legitimate motive or in terms of a criminal motive, were operating under the apprehension that defendant might be "casing” the liquor store or its patrons. Detective Yorio, who was walking ahead of Officer Gleeson, identified himself as a policeman, displayed his shield and stated to defendant that he wished to speak with him. As a precautionary step, in light of his expertise and the surveillance already engaged in, Detective Yorio asked defendant to take his right hand out of his pocket. Defendant’s left hand was holding the phone. This reasonable request was necessitated by the fact that if indeed defendant was embarked upon *363criminal activity, i.e., he was "casing” the liquor store or its patrons, the probability existed that he was armed. While defendant had the phone in his left hand, Detective Yorio did not hear defendant speaking to anyone and defendant did not comply with the detective’s request to remove his hand from his pocket.
Detective Yorio testified: "I placed my hand on his arm. I went to pull his arm out of the pocket and in doing so, the bottom of the coat moved. It was a long maxi coat, I would say, below knee length, and as I moved his arm up, the bottom of the coat moved up and out, at which time Gleeson shouted to me, be careful, there’s something under the coat.”
Officer Gleeson testified that at this point he "notice[d] something in the coat.” He then patted defendant’s coat, felt a hard object, pulled the coat open and drew out a sawed-off rifle from beneath the lining, which was separated from the rest of the coat. Defendant was then placed under arrest and, after receiving Miranda warnings, made some statements to the effect that he was there to "rip off” a woman. On appeal, defendant contends that the Supreme Court incorrectly denied his motion to suppress the weapon and his statements.
As noted in People v De Bour (40 NY2d 210, 219): "Due to the tendency to submit to the badge and our belief that the right to be left alone is 'too precious to entrust to the discretion of those whose job is the detection of crime’ (McDonald v United States, 335 US 451, 455), a policeman’s right to request information while discharging his law enforcement duties will hinge on the manner and intensity of the interference, the gravity of the crime involved and the circumstances attending the encounter.” The "tendency to submit to the badge” while characteristic of the law-abiding citizen is certainly not in evidence with respect to the criminal and those to whom freedom means the absolute and unlimited "right” to do what they would. The defendant herein evinced no tendency to submit to Detective Yorio’s badge and refused the request merely to remove his hand from his pocket. People v De Bour (supra) delineates a reasoned and commonsense approach to the problem of analyzing what constitutes proper police conduct in the uncovering of criminal activity respecting an intrusion in street encounters upon the freedom of the citizen. It is well to set that analysis forth (People v De Bour, 40 NY2d 210, 222-223, supra): "In evaluating the police action we must consider whether or not it was justified in its inception *364and whether or not it was reasonably related in scope to the circumstances which rendered its initiation permissible (People v Cantor, 36 NY2d 106, 111). We bear in mind that any inquiry into the propriety of police conduct must weigh the interference it entails against the precipitating and attending conditions. By this approach various intensities of police action are justifiable as the precipitating and attendant factors increase in weight and competence. The minimal intrusion of approaching to request information is permissible when there is some objective credible reason for that interference not necessarily indicative of criminality” (emphasis supplied).
The police did not exhibit hasty conduct here; they approached defendant simply to request information which would illuminate the nature of defendant’s activity only after they had observed his actions on an inclement winter’s night for some 20 minutes. Their conduct in initiating an inquiry was clearly consonant with De Bour.
To continue with the analysis outlined in De Bour (supra, p 223): "The next degree, the common-law right to inquire, is activated by a founded suspicion that criminal activity is afoot and permits a somewhat greater intrusion in that a policeman is entitled to interfere with a citizen to the extent necessary to gain explanatory information, but short of a forcible seizure [citations]. Where a police officer entertains a reasonable suspicion that a particular person has committed, is committing or is about to commit a felony or misdemeanor, the CPL authorizes a forcible stop and detention of that person (CPL 140.50, subd 1; see Terry v Ohio, 392 US 1; People v Cantor, supra). A corollary of the statutory right to temporarily detain for questioning is the authority to frisk if the officer reasonably suspects that he is in danger of physical injury by virtue of the detainee being armed (CPL 140.50, subd 3).” (Emphasis supplied.)
The merit of the foregoing analysis lies in its recognition of the dynamic aspect of street encounters between the police and the private citizen. Clearly, the role of the police is not limited to the apprehension of the criminal after a crime has been perpetrated, but extends to the frustration of the crime itself. In light of defendant’s highly equivocal conduct, observed during the course of a sustained 20-minute surveillance, the police would have been remiss in not investigating as that conduct could well serve as a predicate for a suspicion or belief that defendant was up to no good. As noted by the *365Court of Appeals in People v Rivera (14 NY2d 441, 444-445, cert den 379 US 978): "The business of the police is to prevent crime if they can. Prompt inquiry into suspicious or unusual street action is an indispensable police power in the orderly government of large urban communities. It is a prime function of city police to be alert to things going wrong in the streets; if they were to be denied the right of such summary inquiry, a normal power and a necessary duty would be closed off.”
The critical factors are whether it was proper for the police to ask defendant to remove his hand from his pocket under the circumstances herein and whether, in consequence of noncompliance, the detective could physically attempt to secure compliance by the limited intrusion of pulling defendant’s arm.
Jurists are not compelled to imitate the ostrich with its reputed penchant for sticking its head in the sand when faced with a precarious situation. Statistics as to the use of handguns in the perpetration of robberies of liquor stores and of the citizenry at large lend convincing credence to the reasonableness of the request by Detective Yorio to defendant to remove his hand from his pocket. A person holding his hand in his pocket, who has already acted equivocally enough to attract the attention of the police in the reasonable discharge of their duties, may well be, under the particular circumstances of the street encounter, concealing a gun or some other dangerous instrument that might be utilized against the police.
A law-abiding citizen approached by the police under the circumstances herein as remarked upon by the Court of Appeals in People v De Bour (40 NY2d 210, 219, supra) would have exhibited "the tendency to submit to the badge” and complied with what is patently a limited intrusion of his "right” to be left alone, namely, the request to remove his hand from his pocket. The refusal by defendant to comply when viewed in the dynamics of this street encounter constituted a basis for the ensuing police conduct. The noncompliance in itself introduced a new factor into the unfolding drama and now served to forge another link in the chain of events—namely, an evasive act, one serving to give an articulate reason justifying the officers’ fear for their safety and suspicion that criminal activity was afoot. Of some relevance is the succinct observation in People v Stroller (42 NY2d 1052, *3661053), by the Court of Appeals: "When, upon inquiry by the police, the defendant gave an unintelligible, unresponsive reply, the officer could then make a limited pat down search in the nature of a frisk, not to discover evidence of a crime, but in order to pursue his investigation without fear of violence (see People v Stewart, 41 NY2d 65).” (Emphasis supplied.) The sign of peace and friendship from time immemorial has been the exposed hand, whether by way of handshake or raised up, palm outward, disclosing the absence of a weapon and thus, a friendly gesture.
Under the circumstances herein, the officers did not approach defendant with guns drawn or with their hands upon their own weapons. Beyond peradventure the ordinary citizen would feel less threatened by a request to remove his hand from his pocket by a police officer displaying a badge and giving notice that he wanted to ask a few questions than by an officer initiating such inquiry with gun drawn or with his hand on the gun. In asking defendant to remove his hand from his pocket, Detective Yorio chose the least restrictive alternative compatible with protecting himself and his fellow officer. Indeed, the natural order of events dictates that a law-abiding citizen under these circumstances would not even construe this request as a "petty indignity.”
It is evident from scrutiny of the record herein that Officer Gleeson and Detective Yorio were worried about the danger that defendant was carrying a hidden weapon. Defendant’s speculation that the officers laid hands on him because of irritation at his disobedience is purely gratuitous and finds no support in the record. Moreover, defendant’s failure to obey the detective had increased the policemen’s apprehension of danger to themselves since now the hand-in-pocket posture could no longer be viewed as merely accidental, but as one willed.
Beyond cavil, this case does not present a situation suggestive of police harassment, improper police motivation or precipitate police conduct. The police had proper grounds initially to approach defendant. Thereafter, his refusal to remove his hand from his coat pocket gave rise, together with the facts initially prompting inquiry, to reasonable suspicion that defendant was engaged in committing a crime and was armed and dangerous. The graduated response of Detective Yorio in pulling at defendant’s arm constituted proper police conduct, that is, a further intrusion short of a physical seizure to *367remove the element of danger. This action disclosed the presence of something concealed under defendant’s coat and the escalating series of events blossomed into a situation fully-justifying a forcible stop and detention. To reiterate: "A corollary of the statutory right to temporarily detain for questioning is the authority to frisk if the officer reasonably suspects that he is in danger of physical injury by virtue of the detainee being armed (CPL 140.50, subd 3)” (People v De Bour, 40 NY2d 210, 223, supra).
The perception by the citizenry of the functioning of the law enforcement system which entails the conduct of the police and of the criminal justice system which entails the dispensation of justice to those charged with crime is a potent factor in the morale and maintenance of a free and civilized society. A society which proclaims itself free but whose citizens rightly or wrongly believe the scales of justice most noticeably "favor” the criminal and ignore the plight of the victim and whose citizens increasingly retreat into isolation through fear that utilization of the public streets, transportation and facilities will expose them to criminal endeavors, is a society in retreat from freedom. The law is not static, but dynamic. However, the process of change is neutral and in its effects, insofar as controllable by man, is sometimes good and sometimes bad. Men make good laws as well as bad. The bad laws most noticeably result when there exists an unfettered, blind devotion to an ideal, an abstract absolute principle which ignores the reality of the individual person. If freedom is interpreted in an abstract absolute sense as the right to do what one wants, then no one is free. It is the interrelation of rights with their corresponding duties which preserves the dynamics of true freedom and this mandates the maintenance of a reasoned authority to maximize the true enjoyment of freedom by the individual. In our society we have placed the responsibility of maintaining a reasoned civil order in the first instance on the police. It is only fair, therefore, that we view the policeman as a real person, one imbued with the strengths and weaknesses of his or her fellow man, albeit one possessed of a certain expertise acquired by training and experience. Ensconced within the safety of our libraries, our courtrooms and our homes, we must not forget the reality that it is the police to whom we look for protection and for succor and whom we place in natural proximity to the criminal world as a line of defense. Entrusting the police officer with a gun, we *368expect the faithful discharge of duty, even to the death. Yet, when the officer discharges that duty we sometimee, in examining the correctitude or reasonableness of that discharge, scrutinize the officer not as a real human being, but as an abstract, a myth, the perfectly rational man. This is a danger to be avoided.
Viewing Detective Yorio and Police Officer Gleeson as real human beings and mindful of the realities of the dangers posed to the police in the discharge of their duties, it must be concluded on this record that the conduct by the police was reasonable and did not constitute an overly intrusive act subversive of the freedom of a citizen.
Accordingly, the Supreme Court correctly denied defendant’s motion to suppress the seized weapon and the statements uttered voluntarily by defendant. The judgment of the Supreme Court, New York County (Rosenberger, J., at suppression, plea and sentence), rendered March 5, 1975, convicting defendant on his plea of guilty of attempted possession of a weapon as a felony, should be affirmed.
Murphy, P. J., and Yesawich, J., concur with Sullivan, J.; Kupferman and Lupiano, JJ., dissent in an opinion by Lupiano, J.
Judgment, Supreme Court, New York County, rendered on November 5, 1975, reversed, on the law, the motion to suppress granted, the plea vacated, and the indictment dismissed.